[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                       JANUARY 13, 2006
                               Nos. 04-12386 & 04-16635
                                                                       THOMAS K. KAHN
                                                                            CLERK

                                  BIA No. A79-475-804

MEGAWATI TJOKRO,

                                                          Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

                                                          Respondent.



                         Petitions for Review of an Order of the
                             Board of Immigration Appeals


                                    (January 13, 2006)

Before DUBINA and MARCUS, Circuit Judges, and GOLDBERG*, Judge.

PER CURIAM:

______________________
*Honorable Richard W. Goldberg, Judge, United States Court of International Trade, sitting by
designation.
      Petitioner Megawati Tjokro (“Tjokro”) petitions for review of orders by the

Board of Immigration Appeals (“BIA”) denying her two motions to reopen

removal proceedings.

      This court reviews the BIA’s denial of a motion to reopen for an abuse of

discretion. See Daikon v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.2 (11th Cir.

2005).

      Although Tjokro makes a substantial equitable argument that we should toll

the voluntary departure period, to do so would require us to write something into

the statute that Congress did not choose to include. Moreover, we note that Tjokro

did not file either a motion to stay her voluntary departure period or seek an

extension of time for the departure period. Accordingly, we conclude from the

record that the equities do not tip in her favor.

      Because the remaining claims Tjokro presents in these petitions are also

without merit, we deny the petitions for review.

      PETITIONS DENIED.




                                           2